As the defendant’s bill of exceptions and brief are addressed to a ruling which was not made the subject of an exception, nothing is before us for decision. Commonwealth v. Underwood, 358 Mass. 506, 509 (1970). The question now sought to be challenged was asked during the course of redirect examination and called for no more than a repetition of a part of the hearsay testimony which the defendant had already elicited during his cross-examination of the witness. The defendant was not *746harmed, and there is no risk of a miscarriage of justice. Contrast Commonwealth v. Freeman, 352 Mass. 556, 563-564 (1967).
The case was submitted on briefs.
Richard S. Goldstein for the defendant.
Helen Murphy Doona, Assistant District Attorney, for the Commonwealth.

Exceptions overruled.